Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of SEQ ID NO:27 in the reply filed on 04/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-24 are examined herein on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-24 are rejected under 35 U.S.C. 103 as being unpatentable over Michelmore et al (WO2015171894, published 11/12/2015) in view of Cigan (USPGpub20160017365, published on 01/21/2016).
The claims are drawn to methods for identifying combinations of genetic mutations that improve a phenotype of a plant wherein the method comprises selecting a plurality of genomic targets for mutation, making a plant cell comprising a plurality of gRNAs designed to mutate genomic targets and a Cas9 polypeptide, crossing a resultant plant with another plant, phenotyping the progeny to select a progeny with an improved phenotype and genotyping the individual to identify the combination of genetic mutations that improves the phenotype of the plant wherein the plants are Zea Mays, wherein the number of targets is at least 4, wherein the plurality of different gRNAs are designed to mutate distinct residues of the same genomic target wherein the gRNAs are designed to mutate residues that are conserved sequences of paralogous genes wherein the method comprises inserting gRNA-expressing transgenes, wherein the method comprises contacting the cell with pre-assembled gRNA-Cas9 ribonucleoproteins, wherein the mutations are heterozygous, wherein the parental plant is a cross of a selfed plant wherein it is a progeny of a cross of a plant having mutated germline to another plant, wherein the first or second parental plant is cytoplasmically male sterile, and a method for making a collection of seeds.
Michelmore et al teach a method for identifying a combination of genetic mutations that improves a phenotype of a plant (methods for selecting modified plants with a mutation in a target gene, Abstract; methods of conferring a desired phenotype on a plant by specifically mutating a target gene in a plant using a genome editing procedure, (paragraph 2 of disclosure); combinations of genes, (Paragraph 64), wherein said method comprises: (a) selecting a plurality of genomic targets for mutation (specifically mutating a target gene in a plant multiple genes are targeted simultaneously ...up to five genes have been modified (paragraph 24), (b) making a plant cell comprising a plurality of different gRNAs designed to mutate the genomic targets (multiple genes are targeted simultaneously, (paragraph 61) introducing a first recombinant expression cassette encoding a first genome editing protein or protein plus oligonucleotide (e.g., a guide RNA) into meristematic or germline cells of a parent plant, wherein the first genome editing protein or protein plus oligonucleotide (e.g., a guide RNA) specifically recognizes the target gene; (b) introducing a second recombinant expression cassette encoding a second genome editing protein or protein plus oligonucleotide (e.g., a guide RNA) (paragraph 5), and a Cas9 polypeptide (including the gene encoding Cas9 that has been codon optimized for expression in plants, (paragraph 61), wherein a plant descended from the plant cell has a plurality of germline mutations (cells have modifications in multiple genes, (paragraph 24), (c) sexually crossing a first parental plant comprising at least a subset of the germline mutations to a second parental plant to produce a progeny population (crossing or selling the parent plant, thereby producing a plurality of progeny seed, (Paragraph 5), (d) phenotyping the progeny population to select an individual with improved phenotype (selecting progeny plants grown from the progeny seed that express a phenotype,(Paragraph 5), and (e) genotyping the selected individual to identify the combination of genetic mutations that improves the phenotype of the plant (identifying the progeny plants selected in step (d) that comprise a mutation in the target gene, thereby selecting modified plants with a mutation in the target gene,” plants ...are selected and characterized ...and sequencing to characterize the mutations occurring”  (See paragraph 62).  Michelmore et al further teach wherein the plants are Zea plants (See paragraph 28) as well as a method for making a collection of seeds (See Example 1).
Michelmore et al do not teach the specific breeding conditions of the parental plants whereby they are descended from or cytoplasmic male sterility.
Cigan teaches breeding monocots including maize and wheat using cytoplasmic male sterility wherein one plant is male-sterile and the other is not (see claims 148, and 159-161), and methods of collecting seeds (see examples).
Given the state of the art and the disclosures by Michelmore et al and Cigan, it would have been obvious to one of ordinary skill in the art, to optimize the methods taught by Michelmore et al using varying breeding techniques for introduction of mutations as suggest by Michelmore et al, including utilizing cytoplasmic make sterility genes in breeding as disclosed in Cigan and one would have been motivated to do so based on the availability to one of ordinary skill in the art.  It is noted that gene stacking or multiple mutations for phenotype improvement in maize was well-known at the time of filing and that Michelmore et al represents one of several references that teach this state of the art.  Male sterility has likewise been used for several decades in maize breeding strategies and is represented herein by Cigan.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10876129. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10876129. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are considered a species of the instantly claimed genus and therefore anticipate the instant claims.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663